Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondent William C. Brennan, a Justice of the Supreme Court, from transferring a certain habeas corpus proceeding from the Supreme Court, Queens County, to the Supreme Court, New York County, and to compel him to pass upon the merits of said habeas corpus proceeding, and cross motion by said respondent to dismiss the proceeding. On the court’s own motion, the petition, brought on by an order to show cause issued by a Justice of this court on December 23, 1976, is deemed to be a notice of appeal by the petitioner from an order of the Supreme Court, Queens County, dated December 17, 1976, which referred the habeas corpus proceeding to the Supreme Court, New York County, “as an Article 78 proceeding.” The petition and papers submitted in support of this proceeding and in opposition thereto are deemed to be the submission of the appeal to this court. Order reversed, without costs or disbursements, and habeas corpus proceeding remitted to the Supreme Court, Queens County, for a determination thereof. In our opinion, under the facts of this case, it was an abuse of discretion to convert the writ of habeas corpus into an article 78 proceeding and to refer it to *904New York County. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.